IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wlodzimier Ziemlewicz,                       :
                                Appellant    :
                                             :
      v.                                     :
                                             :
Board of License and Inspection Review       :   No. 1088 C.D. 2015



                                     ORDER



            NOW, April 20, 2016, upon consideration of appellant’s application for

reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge